Citation Nr: 1033968	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-02 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for degenerative disc disease 
of the lumbar spine, to include as secondary to service-connected 
peripheral vascular disease of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel
INTRODUCTION

The Veteran had active duty from December 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The Veteran testified at a Central Office hearing in March 2010.  
At the hearing, the Veteran submitted additional evidence with a 
waiver of initial RO consideration of the evidence.  In April 
2010, the Board received additional evidence that was also 
accompanied by a waiver of initial RO consideration of the 
evidence.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

The Veteran claims entitlement to service connection for 
degenerative disc disease of the lumbar spine, to include as 
secondary to his service-connected peripheral vascular disease of 
the bilateral lower extremities.  He testified that in 2005 he 
fell due to weakness in his legs and that has resulted in more 
damage to his back.  He reports ongoing back pain.  

Private medical evidence shows that in August 2005, the Veteran 
sought treatment for low back pain with radiation to his legs.  A 
private MRI conducted in November 2005 revealed degenerative 
changes at L4-L5 and L5-S1.  

At the March 2010 Board hearing, the Veteran submitted a November 
2009 medical report from F. M. Kirven, M.D.  Dr. Kirven stated 
that it was more probable than not that the Veteran's altered 
gait due to his peripheral vascular disease would certainly cause 
some back pain.  

Given the private physician's opinion, the Veteran should undergo 
a VA examination in order to ascertain whether a lumbar spine 
disability was caused or is aggravated by his service-connected 
pulmonary vascular disease of the bilateral lower extremities.

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, 
effective October 10, 2006 to comply with the holdings of the 
Court in Allen v. Brown, 7 Vet. App. 439 (1995).  The amendments 
to this section are not liberalizing.  Therefore, the RO should 
apply the former version of the regulation.

Accordingly, the case is REMANDED to the RO or the AMC for the 
following action:

1.  The RO or AMC should schedule the Veteran 
for an orthopedic examination with regard to 
his claim of entitlement to service 
connection for degenerative disc disease of 
the lumbar spine, to include as secondary to 
peripheral vascular disease of the bilateral 
lower extremities.  

All indicated tests should be accomplished.  
The claims folder and a copy of this REMAND 
must be made available to the examiner.  

Following the examination the examiner should 
provide an opinion as to whether it is at 
least as likely as not (i.e., whether there 
is at least a 50 percent probability) that 
any current lumbar spine disorder is caused 
or permanently worsened by his service-
connected peripheral vascular disease of the 
bilateral lower extremities.  If the examiner 
is unable to provide an opinion that fact 
must be stated and the reasons why an opinion 
cannot be provided explained.   

2.  The RO should review the medical 
examination report to ensure that it is in 
complete compliance with the directives of 
this remand.  If the report is deficient in 
any manner, the RO must implement corrective 
procedures before the case is returned to the 
Board.

3.  The RO or AMC should also undertake any 
additional development action it determines 
to be warranted.

4.  Thereafter, the RO or AMC should 
readjudicate the claim.  If the benefit is 
not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before the 
file is returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to any final 
outcome warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


